DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 14 and 20 have been canceled.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-20-22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


I. 	Claim 1, 7, 12,  13,  and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 8,384, 894.) and further in view of Pellaton et al (NPL:PHYSICA SCRIPTA 2012) new cite by applicants.
(Re claims 1, 7 and 13)
The reference to Fink  shows an atomic clock, see figure below, where a light source(laser) is used to illuminate the resonance cell cavity around the vapor filter cell. A narrowband optical filter is shown disposed between the light source and the cell and enters through  a window into the cell where a vapor  filter cell(Cs type) is between the laser and the cavity walls that allows for the electrons are raised to a higher energy state and then the output is detected by the photodiode shown.(cls 12 and 19)  
The reference does not explicitly state optical pumping, however, this is notoriously well known in the art and is conventional, in that the light interaction with the Cs atoms, for example, allows for the pumping of the electrons to higher energy states(transitions). The method steps being inherent to the structure.



    PNG
    media_image1.png
    560
    1431
    media_image1.png
    Greyscale

The reference also does not show a C- field magnetic field means around the cell. This is a consideration in the art and the reference to Pellaton et al shows such a C- field magnetic field generator around the cell that helps improve the stability of the physics in the cell, see figure below:


    PNG
    media_image2.png
    356
    524
    media_image2.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the light source used in the atomic cell as shown by Fink does allow for optical pumping to allow for the energy level transition from a lower energy state to a higher energy state as is conventional and part of the transition process in these systems. The magnetic field means allowing further stability control of the vapor cell physics as shown in Pellaton et al.





II. 	Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink and Pellaton et al (new cite by applicants) as applied to claim 1 above, and further in view of Gan(US 20150358026).
The reference to Fink shows an atomic clock, see figure below, where a light source(laser) is used to illuminate the resonance cell cavity. A narrowband optical filter is shown disposed between the light source and the cell and enters thur a window into the cell where a vapor  filter cell(Cs type) is between the laser and the cavity walls that allows for the electrons are raised to a higher energy state and then the output is detected by the photodiode shown. The reference to Pellaton et al showing use of the C-field means.
The references do not show other light sources, like the LED type or a quantum dot laser, however, these are conventional light sources and are a simple matter of design consideration(wavelength, for example).

    PNG
    media_image3.png
    382
    975
    media_image3.png
    Greyscale


The reference to Gan is relied on to show the use of an LED light source and use of Narrowband filter as well(albeit for solid diamond v gas cell). Please see paragraphs below: 

¶[0175] The optical cavity 209 311 can be but not limited to one wavelength narrow band or dual band narrow wavelength,

“  [0105] In some demonstrative embodiments, the physical package may use an atomic resonance as the frequency reference. The physical package may receive as an input the output of the RF frequency synthesizer, and may generate an output error signal proportional to the difference between the internal resonance frequency of the resonator's atomic resonance and the RF frequency synthesizer output frequency. The physical package may include a light source, e.g., a LED, which may be configured to project light through the solid state resonator. The light may pass thorough the solid state material and interact continuously with the solid state resonator's NV centers. After passing the solid state resonator and interacting with the NV centers, the light may be sensed by a photo diode. The photo diode's output may be connected to the synchronous detector through loop filter, which generates a correcting signal to the VCXO.”
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that based on the wavelength of interest, for example as shown by the references above(FINK and Pellaton et al), the specific light source may be chosen, laser or LED (shown in Gan  reference)or quantum dot laser, that are all conventional and a simple matter of design consideration with regards the specific cell and wavelength processing, etc. as desired.

III. 	Claims  4, 5, 6, 8, 10 and 11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink, Pellaton et al and  Gan(US 20150358026)  as applied to claim 1, 2 and 3  above, and further in view of Savchenkov et al(US 20130003766)
Re clm (4,5,8,10,16-18).
 	The references to Fink /Pellaton et al and Gan  show the atomic cell with light source and narrowband filtering, however, use of Rb(Rubidium) in the cell in is not highlighted as well as an integrated CHIP is not described.
The reference to Savchenkov et al  is relied on to show that both Cs and Rb are conventional vapor atoms that have been used in these systems and is a simple matter of design consideration. Please see below:
¶ [0024] “ The atoms in an atomic cell, e.g., an alkali vapor such as rubidium or cesium, may be used to provide a stable atomic frequency reference for stabilizing devices described in this document. Such a stable atomic frequency reference can be generated in various ways. For example, the absorption peak at a particular optical atomic transition can be directly used as such a stable atomic reference where the optical transmission (or, alternatively, absorption) of an atomic vapor cell at such a transition can be measured to indicate a shift in frequency of the laser or the optical resonator resonance or a frequency in a signal. “

(re clms: 6 and 11)
Lastly , chip scale design is also a concern and as noted in ¶[0114]
“ The above illustrated device examples can be implemented in planar architectures on semiconductor substrates such as silicon wafers. In some implementations, optical WGM resonators can be monolithically integrated on a substrate in various configurations, e.g., an optical WGM resonator may be integrated on a planar semiconductor structure. The optical WGM resonator may be optical disk or ring resonators integrated on a substrate on which other components of the device are also integrated, including the electronic circuit elements. This integration of the optical resonator and certain other components described in the above examples provides a compact opto-electronic chip that can be implemented in various applications.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that enhancement of the Fink/Pellaton et al/Gan cell with the use of Rb or Cs, as a simple matter of design, is noted by Savchenkov et al and that a chip scale package allows for a more compact physics device as is desired for RF integration as noted by Savchenkov et al as well.


Allowable Subject Matter
Claim 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849